ORDER

PER CURIAM.
Chaun Harvell (defendant) appeals from his sentence of concurrent terms of thirty years imprisonment for robbery and kidnap-ing and consecutive terms of five years for two counts of armed criminal action following a jury’s verdict. The written sentence and judgment is corrected to reflect the two counts of armed criminal action are to be served concurrent to each other but consecutive to the robbery and kidnaping sentences to be consistent with the oral pronouncement of sentence and the total number of years imposed on the written sentence. In addition, defendant appeals the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The *5judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).